1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                             ***
6     HENRY JOHNSON,                                Case No. 3:18-cv-00521-MMD-WGC
7                                    Petitioner,                ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                 Respondents.
10

11         Good cause appearing, Petitioner’s second unopposed motion for extension of
12   Time (ECF No. 15) is granted. Petitioner will have until October 25, 2019, to file an
13   amended petition for writ of habeas corpus.
14         DATED THIS 26th day of August 2019.
15

16
                                                    MIRANDA M. DU
17                                                  UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
